Case: 16-41259      Document: 00513936300         Page: 1    Date Filed: 04/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit

                                    No. 16-41259                                  FILED
                                  Summary Calendar                             April 3, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1801-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Roberto Rodriguez pleaded guilty pursuant to a plea agreement to
importing approximately 15 kilograms of cocaine in violation of 21 U.S.C.
§§ 952(a), 960(a)(1), (b)(1) and 18 U.S.C. § 2 and was sentenced within the
advisory sentencing guidelines range to 57 months of imprisonment and three
years of supervised release. He now asserts that the factual basis for his guilty
plea was inadequate because the Government failed to meet its obligation to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41259      Document: 00513936300        Page: 2    Date Filed: 04/03/2017


                                    No. 16-41259

prove that he had knowledge of the particular type and quantity of controlled
substance involved in his offense.
      As Rodriguez concedes, his argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of a 21 U.S.C. § 841 offense. See also United States v. Mata, 513 F. App’x 401,
402 (5th Cir. 2013) (rejecting a similar challenge to a drug conspiracy
conviction as foreclosed by Betancourt); United States v. Zuniga-Martinez, 512
F. App’x 428, 428-29 (5th Cir. 2013) (rejecting a similar challenge to a
conviction for importing a controlled substance into the United States as
foreclosed by Betancourt). 1
      Accordingly, Rodriguez’s motion for summary disposition is GRANTED,
and the district court’s judgment is AFFIRMED.




      1 Although an unpublished opinion issued after January 1, 1996, is not controlling
precedent, it may be considered as persuasive authority. See Ballard v. Burton, 444 F.3d
391, 401 & n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4).


                                           2